Order directing the assignee for the benefit of creditors to turn over to the U. S. Slicing Machine Company a certain U. S. slicer, or, in the alternative, to pay to the company the sum of $157.50, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to the making of a new *863motion on proper papers. The record shows that the machine did not come into the possession of the assignee. Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.